Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered November 30, 1987, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his sentence of three years to life, the minimum period of incarceration permitted by statute (see, Penal Law § 70.00), constitutes cruel and unusual punishment under the circumstances of this case is without merit. In view of the defendant’s criminal record, his history of substance abuse, and his willing participation in the commission of the present offense, we conclude that the sentence imposed was a proper exercise of the court’s discretion and was neither harsh nor excessive. Nor do the circumstances of this case persuade us that this matter presents the "rare case” contemplated in People v Broadie (37 NY2d 100, cert denied 423 US 950; see, People v Rodriguez, 137 AD2d 635). Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.